         Case 1:12-cv-00920-EDK Document 237 Filed 06/15/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
And all others similarly situated,

                       Plaintiffs,
       v.                                                    No. 12-920C
                                                             (Judge Kaplan)

THE UNITED STATES,

                  Defendant.
____________________________________

                                 UPDATED STATUS REPORT

       The defendant, the United States, respectfully provides the following update to the status

report that we filed on June 14, 2021. Since the filing of our status report, the Acting Assistant

Attorney General has forwarded the settlement recommendation memo to the final-decision

maker, the Associate Attorney General for review.




                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General


                                              MARTIN F. HOCKEY, JR.
                                              Acting Director



                                                 1
        Case 1:12-cv-00920-EDK Document 237 Filed 06/15/21 Page 2 of 2




                                    s/ Reginald T. Blades, Jr.
                                    REGINALD T. BLADES, JR.
                                    Assistant Director

                                    s/ P. Davis Oliver
                                    P. DAVIS OLIVER
                                    Senior Trial Counsel
                                    Commercial Litigation Branch
                                    Civil Division
                                    Department of Justice
                                    P.O. Box 480
                                    Ben Franklin Station
                                    Washington, D.C. 20044
                                    Tel: (202) 353-0516
                                    Fax: (202) 514-8624



                                    Attorneys for Defendant


June 15, 2021




                                      2
